UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7830


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS CREIGHTON SHRADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:09-cr-00270-1)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Creighton Shrader, Appellant Pro Se.    John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Betty
Adkins Pullin, Thomas Charles Ryan, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Creighton Shrader appeals the district court’s

orders denying his motion to compel the court to arrest judgment

on his convictions for stalking by use of interstate facility

and possession of firearms by a convicted felon and denying his

motion for reconsideration.           See Fed. R. Crim. P. 34.        We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Shrader, No. 1:09-cr-00270-1 (S.D.W. Va. Oct. 8, 2013

& Nov. 1, 2013).         We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented    in   the

materials     before   this   court    and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                       2